NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted September 20, 2017* 
                                Decided September 25, 2017 
                                               
                                           Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1343 
 
LARRY GOODMAN,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District 
                                                    of Illinois, Eastern Division. 
      v.                                             
                                                    No. 16 C 9387 
COOK COUNTY and                                      
CITY OF CHICAGO,                                    Charles P. Kocoras, 
      Defendants‐Appellees.                         Judge. 
                                                 

                                          O R D E R 

            Larry Goodman, an Illinois prisoner, sued the City of Chicago and Cook County, 
Illinois, under 42 U.S.C. § 1983 more than two years after police officers searched his 
home, allegedly without a warrant. The district court dismissed the case as untimely 
because Goodman filed it after the two‐year filing deadline. Goodman offered two 
arguments to extend the deadline—he asserted that he had received bad legal advice 
                                                 
            * The defendants were not served in the district court and are not participating in 

this appeal. We have agreed to decide the case without oral argument because the brief 
and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1343                                                                            Page 2 
 
and has a mental illness. But the judge properly ruled that neither argument justified an 
extension, so we affirm the judgment. 
         
        Goodman filed his complaint in September 2016. He alleges that the police 
searched his home in July 2014 after a neighbor with whom Goodman had been 
quarreling called the police to report that Goodman had a gun. The police arrived with 
weapons drawn and, without a warrant, ransacked his home looking for the gun. The 
officers then arrested him. He was released later that day but eventually prosecuted for 
and convicted of unlawful gun possession. The district court construed the complaint to 
raise claims of an unlawful search and seizure in July 2014. Explaining that under the 
applicable statute of limitations Goodman had two years from then to sue, the judge 
ordered Goodman to explain why his suit filed in September 2016 was timely. 
         
        At first Goodman blamed lawyers for his tardiness, to no avail. He argued that 
several lawyers told him that he could not sue until his criminal case had ended in his 
favor. Later, while he was incarcerated, he could not get any more information until 
August 2016, when an inmate told him that he could sue before his criminal proceedings 
had ended, prompting this suit the next month. The judge was unpersuaded by this 
excuse and dismissed the suit as untimely, reasoning that mistakes of law do not excuse 
a late filing. 
          
        Six weeks after the dismissal and after Goodman had filed a notice of appeal, he 
unsuccessfully moved for relief from the dismissal. This time he presented a new reason 
for tolling: he suffers from a mental illness (posttraumatic stress disorder) that he 
argued was a legal disability under Illinois law. Although he takes medication for this 
disorder, he says that he nonetheless has suicidal thoughts and trouble “maintain[ing] 
prolonged focus.” As a result, Goodman asserts, he needs help litigating, paying bills, 
responding to mail, shopping, and doing laundry. The judge, however, refused to 
revive the suit. He explained that Goodman was not legally disabled because even 
under his assertions, Goodman knew shortly after the search that he wanted to sue, and 
he admits that he is not “totally unable” to handle his affairs; he just needs assistance. 
         
        On appeal Goodman renews both arguments for extending the filing deadline. 
We start, however, with a procedural issue. After dismissing the complaint, the district 
court never entered a separate document of judgment. See FED. R. CIV. P. 58. The absence 
of that document meant that because 150 days from dismissal had not yet passed, 
see FED. R. CIV. P. 58(c)(2)(b), the judge could entertain Goodman’s postdismissal motion 
as an interlocutory motion to reconsider. See Mintz v. Caterpillar Inc., 788 F.3d 673, 679 
No. 17‐1343                                                                                 Page 3 
 
(7th Cir. 2015); Phillips v. Sheriff of Cook Cty., 828 F.3d 541, 559 (7th Cir. 2016). It also 
meant that Goodman’s notice of appeal became effective 150 days after the dismissal 
order. See FED. R. CIV. P. 58(c)(2)(b); FED. R. APP. P. 4(a)(2). Thus we may consider this 
appeal a timely challenge to both of the district court’s orders. 
         
        Moving to the merits, we conclude that Goodman is not entitled to extend the 
two‐year filing deadline. His claim accrued when the challenged search and seizure 
ended—in July 2014. See Wallace v. Kato, 549 U.S. 384, 388–91 (2007). Goodman responds 
that because of the bad advice he received from attorneys, he “discovered” that he 
could file suit only in August 2016. He is wrong. “Discovery” refers to “when the 
plaintiff learns that he’s been injured, and by whom.” United States v. Norwood, 602 F.3d 
830, 837 (7th Cir. 2010) (referring to § 1983). Goodman’s allegations show that he knew 
of the search and seizure when it occurred (because he was present) and that he 
understood he had been injured then (because he began contacting attorneys about 
suing). Any bad legal advice did not affect his discovery of the claim, so Goodman may 
not shift the consequences of that advice to the defendants. Cf. Eskridge v. Cook County, 
577 F.3d 806, 810 (7th Cir. 2009) (reasoning that reviving a dismissed case because of an 
attorney’s mistake “would only shift the burden” of error to the court and the 
defendant). 
         
        We also conclude that Goodman has not adequately asserted that he was under a 
legal disability that tolled the statute of limitations. Federal courts generally borrow the 
tolling rules from the law of the state of injury—in this case, Illinois. See Wallace, 
549 U.S. at 394. Under Illinois law a person suffers under a legal disability if that person 
is “entirely without understanding or capacity to make or communicate decisions 
regarding his person and totally unable to manage his estate or financial affairs.” Estate 
of Riha v. Christ Hosp., 544 N.E.2d 403, 405 (Ill. App. Ct. 1989); see also Bloom v. Braun, 
739 N.E.2d 925, 932–33 (Ill. App. Ct. 2000). Goodman acknowledges that he decided to 
sue shortly after the search; his asserted difficulty was that he needed some assistance, 
which is not unusual among pro se litigants. Even if we accept that Goodman needs 
help to pay bills, litigate, and handle other personal matters, those handicaps do not 
establish a legal disability. “In a personal injury case, a person is not legally disabled if 
he or she can comprehend the nature of the injury and its implications.” See Hochbaum v. 
Casiano, 686 N.E.2d 626, 631 (Ill. App. Ct. 1997). Because Goodman understood his need 
to sue shortly after his injury occurred and with help could manage his personal 
business, he was not under a legal disability that entitled him to tolling. 
         
                                                                                     AFFIRMED.